*89OPINION.
Milliken:
No evidence whatsoever was introduced by petitioner respecting its claim to have its profits taxes computed pursuant to the prolusions of section 328 of the Revenue Act of 1918, and, accordingly, the refusal of the respondent to so compute its taxes is approved.
We entertain no doubt that, included in petitioner’s inventory at the close of the years 1920 and 1921, there were represented phonograph records which had become worthless. We have no evidence upon which to base an opinion as to the number, date of purchase, or cost of the records that became worthless during the years in question. The president of the petitioner testified that many of the phonograph records, which he determined to be worthless in 1921, had been purchased as far back as the year 1916 and that the records became worthless in the year purchased, and also that the bulk of the records determined to be worthless as of December 31, 1920, had been purchased in the year 1919 and became worthless during the year of purchase. He was also unable to state the number of records purchased during the years 1920 and 1921, or the number of records purchased during those years that became worthless. In the circumstances, we are of the opinion that the proof of loss in the years 1920 or 1921 is inconclusive, and for this reason the respondent, in disallowing the reduction of inventory with respect to phonograph records, is sustained. Appeal of R. A. Bartley, 4 B. T. A. 874.

Judgment will he entered for the respondent.